 0In the Matter of LINCOLN CASKET COMPANYandCASKET AND ALLIEDPRODUCTSWORKERS UNION, LOCAL 118, AFFILIATED WITH UPHOL-STERERS INTERNATIONAL UNION OF NORTH AMERICA, A. F. OF L.Case No. 13-R-3173.-Decided January 5, 1946Currie cfi Gherman, by Mr. John Patterson Currie,of Chicago, Ill.;andMr. L. W. Dowling,of Lincoln, Ill., for the Company.Mr. Leonard Shaw,of Chicago, Ill., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Casket and Allied Products WorkersUnion, Local 188, affiliated with Upholsterers International Union ofNorth America, A. F. of L.,1 herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Lincoln Casket Company, Lincoln, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before John R. Hill, TrialExaminer.The hearing was held at Lincoln, Illinois, on August 9,1945.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS of FACT1.THE BUSINESS OF THE COMPANYLincoln Casket Company is a corporation having its office and placeof business at Lincoln, Illinois, where it is engaged in the manufac-'The petition filed originally by Upholsterers International Union of North Americawas amended at the hearing to show as petitioner the name of the local union recentlychartered for employees of the Company.65 N. LR. B., No. 36.182 LINCOLN CASKET COMPANY183ture of caskets.During 1944, the Company purchased raw materialsconsisting principally of lumber, textiles, and metals, valued in excessof $35,000, approximately 35 percent of which came to its plant frompoints outside Illinois.During the same period, the Company soldcaskets finished at its plant, valued in excess of $100,000, of whichmore than 50 percent was shipped to points outside Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDCasket and Allied Products Workers Union, Local 188, is a labororganization affiliatedwith Upholsterers International Union ofNorth America and the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about June 21, 1945, the Union, claiming to represent a ma-jority of the Company's employees, asked the Company for recogni-tion as their exclusive bargaining representative.On June 28, 1945,the Company, through its attorney, requested that the Union securethe certification of the Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the Union agree that production and mainte-nance employees at the Company's plant, including the fireman-engi-neer, box maker, janitor, truck drivers, and watchmen; should be in-cluded in the bargaining unit and that office clerical employees andthe superintendent should be excluded from the unit.The partiesdisagree (1) as to the supervisory status of employees classified asforemen and forelady and (2) as to the inclusion of the shipping andreceiving clerk in the unit.The Company's plant consists of four adjoining production build-ing units in which caskets are manufactured, and several storage andwarehouse buildings, where lumber is stored and tempered.The2 The Field Examiner reported that the Union submitted 19 authorization cards datedin June 1945.There are approximately 33 employees in the appropriate unit. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacturing operation follows a routine process.After drying and'tempering, lumber passes into the milling department, where it is'cut into parts for caskets.These parts are assembled into casket'shells in the cabinet department.Casket shells go either to the clothroom, to be covered with textiles, or to the finishing department forthe application of paints and varnishes.Both painted shells and cloth-'covered shells are sent to the cloth room for the insertion of interiorlinings, which are made in the sewing room. The finished caskets then`pass to the shipping room, where they are packed and shipped.The plant superintendent has general charge of all plant operationsand, under normal conditions, foremen are in charge of the milling,cabinet and metal, cloth, and finishing departments, and a foreladysupervises girls in the sewing room.Curtailment of supplies due towar conditions limits the Company's output to eight coffins per day,and the limitation put on the use of metal has closed the metal depart-ment.A fire in September 1944 and the death of the foreman of themilling department resulted in the further reduction of the workingforce and a shift in the work of foremen. Specifically, the presidentof the Company took over the general supervision of the milling andcabinet and metal departments; Herman Rentschler, for many yearsforeman in charge of the cabinet and metal department, was trans-ferred to the milling department as a skilled workman; 3 the two orthree employees then remaining in the finishing department were laidzninoff, and Foreman Nuckols of that department was directed to performall the painting and varnishing work; and the number of employeesin the other departments was reduced.The parties agree that Rentschler, now serving as a productionworker in the milling department, where, though accorded deferencefor his good judgment and skill, he is delegated no specific authorityover other workmen, and Nuckols, painting and varnishing in the fin-ishing department with no staff of employees under him, are perform-ing ordinary production work and, as non-supervisory employees, areto be deemed included in the bargaining unit as production employees.The Union contends, however, that the foremen of the several depart-ments, as such, and the forelady of the sewing room are essentiallyproduction employees and should therefore be included in the unit.Admitting that the foremen and forelady perform some skilled workin their several departments, the Company contends that their author-ity to recommend hire, discharge, promotion, and lay-off makes theseemployees supervisory and that the foremen and the forelady are thusto be excluded from the unit.S Rentschler expects to resume his position as foreman of the cabinetand metal depart-ment when the Company is able to resume normal operations. LINCOLN CASKET COMPANY185Foremen and the forelady reprimand careless work, settle griev-ances, and make recommendations which are followed for the hire,discharge, promotion, and lay-off of employees within their depart-ments.The current manpower shortage has made it necessary for theCompany to require greater and varying amounts of production workof its foremen and forelady than at normal times.While their presentstatus is not free of doubt, we believe that the Company's foremen andforelady, notwithstanding their production work, are supervisoryemployees under our definition of the term, and we will exclude themfrom the bargaining unit.The shipping and receiving clerk, with his work station in the officeunit, as distinguished from the factory departments, is an hourly paidemployee, directly responsible to the main office for the performanceof his duties.Approximately 50 percent of his time is devoted topurely clerical work.4During the remainder of his time, he directsand assists truck drivers in packing goods for shipment and loadingcoal on trucks.Although he has authority to recommend the hire anddischarge of truck drivers, he has not had any occasion to exercise it.Inasmuch as the shipping and receiving clerk is primarily a clericalemployee assigned to the office unit rather than to production areasof the plant, and has been delegated supervisory authority in his de-partment, we will exclude him from the bargaining unit.We find that all production and maintenance employees of theCompany,-5 including the fireman-engineer, truck drivers, the boxmaker, janitor, and watchmen, but excluding office clerical employees,the shipping and receiving clerk, the superintendent, foremen, fore-lady, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.Two girls in the sewing room were laid off in July 1945 as a resultof limitations placed on the Company's use of textiles by the WarProduction Board. If and when the limitation is lifted and materialsagain become plentiful, the Company will increase its present staff.*We find no merit in the Company's contention that the clerk's access to business costrecords inthe office requireshis exclusion from the bargaining unit as a "confidential"employee.SeeMatterof ChryslerCorporation,58 N. L.R. B. 239.5 Including Rentschler and Nuckolswhile theyare functioning as nonsupervisory pro-duction employees. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company's policy is to recall laid-off employees before new em-ployees are hired.The Union contends that the girls laid off in July1945 should be eligible to vote.The Company contends that theyshould not be eligible to vote (1) because they were probationary em-ployees only and (2) because there is no immediate expectancy of theirrecall.Since the limitation and scarcity of raw materials continues,we question whether the employees laid off in July have any reasonableexpectancy of employment at the Company's plant in the near future.The girls laid off in July will, therefore, be deemed ineligible to vote'in the election.Those eligible to vote in the election shall be all employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lincoln CasketCompany, Lincoln, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations; among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Casketand Allied Products Workers Union, Local 188, affiliated with theUpholsterers International Union of North America, A. F. of L., forthe purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.